Citation Nr: 1404492	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  13-26 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






REMAND

The Veteran served on active duty from February 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim.  

The Veteran disagreed with the December 2011 denial and a statement of the case (SOC) was issued in August 2013.  He perfected his appeal of the TDIU claim by filing a timely substantive appeal (VA Form 9) in September 2013.

In its August 2013 SOC, the RO also addressed the issues of entitlement increased disability ratings for service-connected cold injury residuals of the right and left upper extremities as well as right and left lower extremities.  As indicated above, the Veteran filed a substantive appeal in September 2013.  In the substantive appeal, he specifically referenced on the issue of entitlement to a TDIU.  By an October 2013 letter, his representative clarified that the only issue the Veteran desired to appeal was the TDIU claim.  Accordingly, the issues of entitlement to increased disability ratings for service-connected cold injury residuals of the upper and lower extremities are not in appellate status.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

After having considered the matter, and for reasons expressed immediately below, the Board finds that the claim on appeal--entitlement to a TDIU--must be remanded.  The Veteran specifically asserts entitlement to a TDIU based upon his service-connected disabilities.  He is service connected for residuals of a cold injury to the right lower extremity at 20 percent; residuals of a cold injury to the left lower extremity at 20 percent; residuals of cold injury to the right upper extremity at 20 percent; residuals of cold injury to the left upper extremity at 20 percent; tinnitus at 10 percent; and bilateral hearing loss at zero percent.  His combined disability rating is 70 percent.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability . . . disabilities resulting from common etiology or a single accident.  Id.

Notably, as the Veteran's service-connected cold injury residuals of the upper and lower extremities have a common etiology, he therefore meets the criteria for schedular consideration of a TDIU rating as set forth in 38 C.F.R. § 4.16(a)(2).  The question thus becomes whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2013).

In this matter, the Veteran has argued that he is entitled to a TDIU due to his service-connected cold injury residuals of the upper and lower extremities.  See the Veteran's VA Form 9 dated September 2013 and the Appellant's Brief dated January 2014.  He does not appear to assert that he experiences significant occupational impairment due to his service-connected tinnitus or bilateral hearing loss.  Id.

With respect to the service-connected cold injury residuals, the Veteran was most recently afforded a VA examination in September 2009.  In his examination report, the VA examiner stated that the Veteran's cold injury residuals have no occupational effects; however, he provided no explanation to support this conclusion.  Moreover, the examiner did not address the Veteran's contentions that his cold injury residuals severely affect his ability to drive, particularly in cold weather.  See the VA examination report dated September 2009.  To this end, the Board recognizes that the Veteran was self-employed as a truck driver from 1965 to 2005.  See the Veteran's TDIU claim (VA Form 21-8940) dated December 2010; see also the Appellant's Brief dated January 2014.

The Board thus finds that the evidence is unclear concerning the current extent of the Veteran's service-connected cold injury residuals and the impact of these disabilities on his employability; another examination is therefore needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected disabilities and to the extent of functional occupational impairment associated with these disabilities.

Review of the record suggests ongoing VA medical treatment.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure any records of outstanding treatment and/or evaluation that the Veteran has recently received.  The Board is particularly interested in VA treatment records dated since December 2011.  All such available documents should be associated with the claims file.

2. Thereafter, the Veteran should be afforded a VA examination in order to determine the current severity of his service-connected cold injury residuals of the upper and lower extremities.  In particular, the examiner should determine whether these disabilities, along with tinnitus and hearing loss, combine to render him unable to secure or follow a substantially gainful occupation.  The examiner should provide such an opinion without regard to advancing age or nonservice-connected disabilities.  Consideration should be given to occupational experience and education.  A complete explanation should be given for all opinions and conclusions expressed.

3. Thereafter, re-adjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

